Opinion filed August 23, 2007 















 








 




Opinion filed August 23, 2007 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-07-00124-CR 
                                                    __________
 
                                     KYLE GENE CHISM, Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS,
Appellee
 

 
                                        On
Appeal from the 252nd District Court
 
                                                       Jefferson
  County, Texas
 
                                                    Trial
Court Cause No. 91734
 

 
                                                                   O
P I N I O N
This is
an appeal from a judgment adjudicating guilt. 
Kyle Gene Chism originally entered a plea of guilty to the offense of
burglary of a habitation.  Pursuant to
the plea bargain agreement, the trial court deferred the adjudication of guilt
and placed appellant on community supervision for five years.  At the February 9, 2007 hearing on the State=s motion to adjudicate, appellant entered
pleas of true to the State=s allegations.  The trial court found that appellant had
violated the terms and conditions of his community supervision, revoked his
community supervision, adjudicated his guilt, and imposed a sentence of
confinement for ten years.  We affirm.




Appellant=s
court-appointed counsel has filed a motion to withdraw.  The motion is supported by a brief in which
counsel professionally and conscientiously examines the record and applicable
law and states that he has concluded that the appeal is frivolous.  Counsel has provided appellant with a copy of
the brief and advised appellant of his right to review the record and file a
response to counsel=s
brief.  A response has not been
filed.  Court-appointed counsel has
complied with the requirements of Anders v. California, 386 U.S. 738 
(1967); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991); High
v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State,
516 S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 
(Tex. Crim. App. 1969); Eaden v. State, 161 S.W.3d 173 (Tex. App.CEastland 2005, no pet.).
Following the procedures outlined in Anders,
we have independently reviewed the record, and we agree that the appeal is
without merit.  We note that counsel has
the responsibility to advise appellant that he may file a petition for
discretionary review by the Texas Court of Criminal Appeals.  Ex parte Owens, 206 S.W.3d 670 (Tex.
Crim. App. 2006).  Likewise, this court
advises appellant that he may file a petition for discretionary review pursuant
to Tex. R. App. P. 66. Black
v. State,  217 S.W.3d 687 (Tex. App.CEastland 2007, no pet.). 
The motion to withdraw is granted, and the judgment
is affirmed.
 
PER CURIAM
 
August 23, 2007
Do not publish.  See
Tex. R. App. P. 47.2(b).
Panel
consists of:  Wright, C.J.,
McCall,
J., and Strange, J.